PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Harrington & Smith, Attorneys At Law, LLC
4 RESEARCH DRIVE, Suite 202
SHELTON, CT 06484-6212

In re Application of STUCKI et al.
Appl. No.: 16/559,782
Filed: 4 Sep 2019
For:  Magnetic Charger Connector for Wheelchair
::::


WITHDRAWAL FROM  ISSUE
    37 CFR 1.313



The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have been paid. The applicant may request a refund, or may request that the fee be credited to a deposit account. However, applicant may wait until the application is either again found allowable or held abandoned. If the application is allowed, upon receipt of a new Notice of Allowance and Fee(s) Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Fee(s) Due. If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action.

Telephone inquiries should be directed to Abdullah Riyami at (571) 270-3119. 

/BUMSUK WON/_______________________
Bumsuk Won, Acting Director
Technology Center 2800
Electric Circuits and Systems
BW/ar:hpperviso/ABDULLAH A RIYAMI/                                Supervisory Patent Examiner, Art Unit 2831                                                                                                                                                                        ry Patent Examiner, Art Unit 2831